                                                             May 13, 2019

BY ECF

The Hon. Steven L. Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                    Re:     United States v. Mamunar Khan, No. 19-mj-330

Your Honor:

        The Federal Defenders was appointed last week to represent Mamunar Khan for
arraignment purposes in this prosecution. Mr. Khan does not yet have retained counsel. I write
to respectfully request that the deadline for the completion of Mr. Khan’s confession of judgment
be extended from May 13, 2019, to May 17, 2019—the additional time will enable Mr. Khan to
consummate his retainer, and new counsel to complete the confession of judgment process.

       The government does not object to this application.


                                                    Respectfully submitted,
                                                    /s James Darrow

                                                    James Darrow
                                                    Assistant Federal Defender
                                                    Tel. (718) 407-7419
                                                    james_darrow@fd.org

                                                    Attorneys for Mamunar Khan



cc:    Counsel of record (by ECF)
